76 So.3d 1026 (2011)
Albert BLACK, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-1224.
District Court of Appeal of Florida, Fifth District.
December 9, 2011.
Bernard F. Daley, Jr., Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The petitioner, Albert Black, sought habeas corpus relief in the Circuit Court for Orange County, although he was convicted of the offenses for which he was imprisoned in Lee County. The circuit court dismissed the petition. Mr. Black appeals that dismissal. It appears, however, that the entire basis for Mr. Black's petition concerned purported errors related to the trial of his case. We, therefore, affirm the dismissal of his petition without prejudice to his raising the issues contained in his petition in Lee County. See Vale v. State, 946 So.2d 104 (Fla. 5th DCA 2007).
AFFIRMED.
ORFINGER, C.J., MONACO and EVANDER, JJ., concur.